—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Suffolk County Department of Health Services (hereinafter the department), dated October 7, 1983, which, after a hearing, granted the respondent Jacqueline De Betta’s application for a variance to construct a septic system.
Petition granted to the extent that the determination is annulled, on the law, with costs payable by the department to the petitioners, and matter remitted to the department for a new hearing and determination in accordance herewith. In all other respects, petition denied and proceeding dismissed on the merits.
The record lacks substantial evidence to support the department’s determination to grant the respondent De Betta a variance. The record does not show that in reaching its *622determination the department considered any health or safety factors, including the effect of the De Betta septic system on the petitioners’ wells. Accordingly, the matter is remitted for a new hearing at which time the department shall investigate and make specific findings with respect to the issue of the health and safety factors involved in granting a variance, including the various alternatives involved. Bracken, J. P., Niehoff, Rubin and Lawrence, JJ., concur.